Citation Nr: 1024096	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-25 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for Parkinson's disease. 


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to December 
1968. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Paul, Minnesota, (hereinafter RO).  

In September 2008, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  The case was remanded by the Board 
for additional development in June 2009 and is now ready for 
appellate review. 


FINDINGS OF FACT

1.  Parkinson's disease was not shown in service or within 
one year of service.  

2.  There is no probative competent evidence specific to the 
Veteran linking exposure to toxins in service to the 
development of Parkinson's disease.


CONCLUSION OF LAW

Parkinson's disease was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in February 2006 prior to 
initial adjudication that informed the appellant of the 
information and evidence necessary to prevail in his claim.   

As for the duty to assist, the service treatment reports and 
VA clinical reports have been obtained, as have supporting 
statements and documentary evidence linking exposure to 
occupational hazards and the development of Parkinson's 
disease.  The Veteran was also afforded a VA examination in 
March 2006 that contains an opinion addressing whether 
exposure to toxins in service resulted in the Veteran's 
Parkinson's disease, and while the Board has considered the 
request for another VA examination at the September 2008 
hearing, the reports from this examination are sufficient to 
adequately adjudicate the Veteran's claim.  Finally, the 
record reflects that the RO conducted efforts to obtain, as 
requested in the June 2009 remand, additional records from VA 
facilities in Minneapolis and St. Cloud Minnesota, but no 
such records are available.  As there is no indication that 
there are additional records that need to be obtained that 
would assist in the adjudication of the claim, the duty to 
assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including organic diseases of the nervous 
system for which service connection may be presumed if the 
disorder is manifested to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1110, 1113; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

Review of the service treatment records, to include the 
reports from the December 1968 separation examination and 
medical history collected at that time, do not reflect 
Parkinson's disease.  In addition, Parkinson's disease was 
not shown to have manifested within one year of separation 
from service as the medical evidence of record indicates that 
this condition was diagnosed in the early 1990s (See June 
1995 VA outpatient treatment report and March 2006 VA 
examination report).  

The Veteran does not contend that he developed Parkinson's 
disease in service or within one year thereof; instead, it is 
his contention, to include in sworn testimony to the 
undersigned in September 2008, that exposure to various 
toxins during work in a paint shop while on active duty was 
the cause of his Parkinson's disease.   Exposure to toxins, 
of at least some degree, during service is demonstrated by 
the record to the extent that the Veteran's DD Form 214 
completed upon separation from service reflected a military 
occupational specialty as an Apprentice Protective Coater and 
that he had completed a Protective Coating Specialist course.  

As indicated, the Veteran was afforded a VA examination in 
March 2006 that included an opinion as to whether exposure to 
toxins during service while working in a paint shop resulted 
in his Parkinson's disease.  In conjunction with this 
examination, the physician reviewed an article provided by 
the Veteran concerning the occupational and environmental 
causes of Parkinson's, including paint strippers containing 
methylene chloride and the ingestion of solvents containing 
methyl alcohol.  She noted that the Veteran was exposed to 
such substances as solvents consisting of epoxy paints and 
zinc chromate primers and that, based on her review of the 
claims file to include the article submitted by the Veteran, 
it would not "surprise" her if there was a relationship 
between the asserted exposure to toxins during service and 
the Veteran's Parkinson's but that she could not resolve the 
issue without resorting to speculation.  Review of the 
remaining evidence of record does not reveal any medical 
opinion specific to the Veteran and his circumstances linking 
his Parkinson's disease to service.  

The record reflects a statement received in September 2006 
from an individual who reported that he served with the 
Veteran on active duty and remembers that "[m]ost times" 
when he saw the Veteran he was "covered in solvents or 
paint."  He indicated the Veteran had the "dirty job" of 
removing old paint from aircraft and other equipment and then 
repainting the clean metal after it was cleaned.  (The 
Veteran also testified that his duties in service included 
"stripping" paint.)  This individual stated the solvents 
used by the Veteran included those that contained Carbon 
Tetra  Chloride, which he "understand(s)" is harmful to 
health.  He noted also that the small mask the Veteran wore 
while working did not prevent him from inhaling paint fumes, 
and he concluded that the Veteran now suffers from health 
problems due to his exposure to toxins during service.  

Another statement in support of the Veteran was submitted by 
a County Veterans Service Officer in August 2007 noting that 
while he did not have first hand knowledge of the environment 
the Veteran was working in while painting aircraft, he 
witnessed a military paint bay during his service in Desert 
Storm that brought to mind a "hazardous [w]aste area that 
never would passed any inspection by OSHA much less any 
environmental inspection."  He observed that the paint crew 
was "covered in paint" and that most of their protective 
gear was poorly fitting, and that when he heard the Veteran 
describe the condition of the paint shop, it "triggered 
memories of the toxic scene" he observed in Desert Storm.  
Enclosed with this statement was a Material Safety Data Sheet 
pertaining to a sealant purportedly used by the Veteran in 
service that noted that chronic exposure to solvents has been 
associated with neurotoxic effects, including brain and 
nervous system damage.  

The record also reflects a December 2006 Environmental Health 
Perspectives article and an Associated Content article dated 
in 2008 noting that a risk factor for Parkinson's was 
exposure to heavy metals.  Also submitted were extracts from 
professional journals discussing the effect of  exposure to 
such agents as ethylene chloride and phenol while stripping 
paint from airplanes and efforts to reduce exposure to such 
agents and a January 2008 Associated Press article discussing 
research suggesting a link between exposure to lead and brain 
functioning in the older population.  

Notwithstanding the references and statements submitted in 
support of the Veteran, as well as the presumed exposure of a 
least some degree to toxins in service based on the nature of 
the Veteran's service as documented on his DD Form 214, there 
is not of record any objective evidence specific to the 
Veteran himself linking the Veteran's Parkinson's disease to 
such exposure.  As noted, the VA examiner in March 2006, who 
considered literature linking toxins to Parkinson's disease, 
found that, although she would not be "surprised" at such a 
link, she could not link the Veteran's Parkinson's to service 
without resort to speculation.  As such, the Board finds the 
supporting information to be too general and the March 2006 
VA medical opinion to be too speculative to be of any 
significant probative value.  See Sacks v. West, 11 Vet. App. 
317, 318 (1998) (citing Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996)); see Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  

As for the assertions of the Veteran and his wife, to include 
that presented in sworn testimony, and those submitted on 
behalf of the Veteran as described above in September 2006 
and August 2007 linking the Veteran's Parkinson's disease to 
service, such assertions cannot be used to establish a claim 
as laypersons are not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  
Espiritu; cf. Jandreau.  As such, and in light of the lack of 
a probative medical opinion or evidence linking Parkinson's 
disease to exposure to toxins during service, the Board finds 
that the weight of the negative evidence exceeds that of the 
positive.  In reaching this decision, the Board considered 
the doctrine of reasonable doubt as requested by the 
Veteran's representative; however, as the preponderance of 
the evidence is against the Veteran's claim for service 
connection for Parkinson's disease, the doctrine is not for 
application.  Gilbert, supra.  As such, the claim must be 
denied. 




ORDER

Entitlement to service connection for Parkinson's disease is 
denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


